Citation Nr: 0815305	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to July 
1960 and from August 1961 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the above claim.

Originally, the veteran's notice of disagreement for the July 
2004 rating decision included disagreement with the decision 
of whether new and material evidence was received for the 
claim for service connection for bilateral hearing loss.  In 
October 2005, however, the veteran specifically appealed only 
the issues of increased rating for service-connected 
lumbosacral strain.  Therefore, the issue of whether new and 
material evidence was received for the claim for service 
connection for bilateral hearing loss is not on appeal.


FINDING OF FACT

The veteran's low back disability is manifested by painful 
motion, muscle spasms, guarding, lordosis, and moderate 
kyphosis. 


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but not 
more, for lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board will also consider 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran's lumbosacral strain has been rated as 10 percent 
disabling.  Back disabilities are evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; otherwise, diseases and injuries to 
the spine are to be evaluated under diagnostic codes 5235 to 
5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

The veteran submitted a claim for increase in May 2004.  
Following a careful review of the record, the Board finds 
that the evidence more nearly approximates a rating of 20 
percent for the veteran's lumbosacral strain.  The relevant 
medical evidence reveals that during VA medical treatment in 
April 2004, the veteran had chronic lower back pain and 
periodic muscle spasms.  During the June 2004 VA examination, 
physical examination revealed that the veteran appeared to 
have lordosis.  He also had pain on palpation over the lumbar 
spine area and his paraspinal muscles appeared to be very 
tight.  He had normal range of motion, but complained of pain 
through flexion and rotation.  His gait was noted to be 
steady.  In March 2005, the veteran was found to have 
paraspinal muscle tenderness and moderate kyphosis.  Although 
the veteran's kyphosis and lordosis have not been attributed 
to his muscle spasms, based on the evidence of record and the 
benefit-of-the doubt doctrine, the severity of the overall 
disability warrants a 20 percent rating for the veteran's 
lumbosacral strain.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 20 percent rating, the Board also 
points out that the criteria for a rating higher than 20 
percent are neither approximated nor met.  The veteran has 
normal range of motion of the lumbar spine, therefore, a 
higher rating is not warranted under Diagnostic Code 5237.  
The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, as noted above, the 
veteran has normal range of motion of the lumbar spine and 
there is no evidence of record showing that the veteran's 
range of motion of the lumbar spine was limited by pain or 
functional loss, though he complained of having pain on 
motion during the VA examination.  Therefore, higher 
compensation is not warranted under these provisions.

Finally, the rating criteria for the lumbar spine also 
provide for rating intervertebral disc syndrome based on 
incapacitating episodes.  X-rays performed during the June 
2004 VA examination showed that the veteran had mild 
degenerative disc disease at L5-S1 without disc herniation, 
spinal canal stenosis, or neural foraminal stenosis and 
symmetric facet degenerative disease at L4-L5 and L5-S1 
without spondylolisthesis or spondylolysis.  The evidence 
does not show that the veteran was prescribed bed rest by a 
physician, particularly not in frequency or duration, that 
would warrant a rating higher than the 20 percent rating 
assigned.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a June 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected lumbosacral strain, the evidence must show that his 
condition "ha[d] gotten worse" enough to warrant the 
payment of a greater evaluation.  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The July 2004 rating 
decision explained the criteria for the next higher 
disability rating available for lumbosacral strain under the 
applicable diagnostic code.  The August 2005 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
lumbosacral strain, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims and, as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation of 20 percent, but no higher, 
for lumbosacral strain is granted subject to the regulations 
for payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


